Citation Nr: 0738690	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  97-13 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for residuals of 
contusion of the left rib cage.  

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to May 
1991 and from May 1992 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo New York.  

Issue number 1 was most recently remanded for further 
development in June 2006.  That development has been 
accomplished and the issue returned to the Board for further 
appellate review.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is not shown to have chronic residuals of a 
contusion of the left rib cage which are related to his 
periods of service.  


CONCLUSION OF LAW

Chronic residuals of a contusion of the left rib cage were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in June 2004, July 2006, and 
January 2007 specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic examinations, and statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Also with respect to each of the veteran's claims, the Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Factual Background

Service treatment records show that in June 1992 the veteran 
was treated for intrascapular pain of two weeks' duration 
attributed to mid-trapezius strain.  On July 10, 1992, the 
veteran was seen at a medical facility complaining of 
shortness of breath due to a blunt injury to the left side of 
the ribs one day earlier.  Examination of the chest was 
negative for edema or erythema.  Chest sounds were normal, as 
were chest movements.  The clinical assessment was contusion 
of the chest wall.  Medication was prescribed.  On July 13, 
1992, the veteran was seen in sick call for a follow up of 
the left rib cage contusion, at which time he described 
continuous symptoms of shortness of breath during 
cardiovascular actions, stating that he had more pain during 
exhalation than during inhalation.  He denied any previous 
history of similar symptoms.  Examination of the chest showed 
palpable tenderness on the left lateral midline to the half-
way point of the midline of the back.  The assessment was 
contusion of the left rib cage.  The veteran was seen on July 
17, 1992, for pain in the rib cage and complaints of numbness 
of the left arm.  The numbness had coincided with firing on 
the rifle range.  There was pain on palpation of the 5th and 
6th ribs on the left on the lateral aspect of the torso and 
on palpation over the left scapula.  The assessments included 
contusion of the left ribs.  On July 23, the left lateral rib 
cage was painful in the lower intracostal spaces along the 
front to the back on palpation.

The veteran underwent a VA examination in July 1995.  On 
general medical examination he reported having had trouble 
with shortness of breath since basic training and was told 
that on evaluation during basic training he was told that 
some of his ribs were "floating and out of place."  He stated 
that they were adjusted and snapped back into place but that 
since then he had had continuing problems with shortness of 
breath.  The diagnoses included "other skeletal problems, to 
be evaluated by Orthopedics."  On orthopedic evaluation the 
veteran complained of poor mobilization at the ribs with deep 
inspiration.  There were no pertinent examination findings or 
diagnoses.

Post service VA outpatient treatment records show that the 
veteran was seen in February 1996 for complaints of pain in 
the left rib area over the last two months which had been 
worsening lately.  No diagnosis related to the left rib area 
was recorded.

The veteran underwent a VA examination in March 1997 in 
connection with his VA claim, at which time many subjective 
complaints were recorded.  There were no complaints or 
findings related to the rib cage or chest wall.  Chest X-ray 
was negative.  Additionally, no complaints or findings 
related to the rib cage of chest wall were noted upon VA 
examinations in July 1998 or August 2001.  

On examination by VA in April 2003, a subcutaneous 
neurofibroma in the left rib cage was noted.  The examiner 
did not specifically render an opinion regarding whether the 
neurofibroma was the result of inservice contusions.  Such an 
opinion was requested in the Board's remand decision in June 
2006.  

The requested VA examination was conducted in March 2007.  
The examiner noted that he previously examined the veteran in 
April 2003.  The claims file was reviewed.  Diagnoses in 2003 
included subcutaneous neurofibroma in the left rib cage.  The 
examiner stated that the veteran continued to complain of 
pain and tenderness at the left ribcage.  The previously 
noted nodule at the intercostal space remained unchanged.  
The veteran also complained of nodules of the lower 
extremities.  

The examiner opined that it was at least as likely as not 
that the veteran's rib cage nodule was unrelated to his rib 
cage contusion.  He explained that the veteran exhibited 
subcutaneous nodules at multiple locations which would 
indicate a systemic etiology of his condition rather than a 
traumatic one.  

Analysis

The veteran claims that he is entitled to service connection 
for chronic residuals of contusion of the left rib cage 
sustained in service.  

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for the residuals of contusion of the left rib 
cage.  To sum up the evidence discussed above, it is again 
clear that the veteran suffered injury to the left rib cage 
during service in 1992.  The weight of the evidence, however, 
does not support a finding that he currently suffers 
residuals of this rib trauma.  

While the veteran had various complaints associated with the 
ribs in the years shortly after service separation, no 
specific condition was diagnosed as resulting from the 
inservice contusion to the left rib area.  In 2003, the 
subcutaneous nodule in the rib cage was noted.  To determine 
if the nodule or any other condition resulted from the 
inservice rib cage trauma, additional examination was 
conducted in 2007.  As a result of the 2007 exam, it was 
determined that the veteran exhibited subcutaneous nodules in 
multiple areas which indicated that the etiology of the 
condition was systemic in nature and not traumatic.  The 
record contains no contradictory opinion to support the 
veteran's contentions.  

The Board finds that the 2007 specialist's report, with the 
opinion as summarized above, is the evidence most probative 
to the etiology of the veteran's rib cage condition.  The 
opinion is based on a review of the veteran's complete 
medical records and examination of the veteran.  Thus, it 
takes into account the medical evidence in favor and against 
the veteran's claim, and makes references to specific 
physical findings set forth throughout the medical record.  
This latter fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The bottom line in this matter is that the objective medical 
evidence does not sufficiently support a claim that the 
veteran currently suffers from residuals of contusion of the 
left rib cage sustained in service.  The preponderance of the 
evidence is against this claim of entitlement to service 
connection and, as such, the benefit-of- the-doubt doctrine 
does not apply; and, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of contusion 
of the left rib cage is denied.  


REMAND

In an October 2006 rating decision, service connection was 
established for PTSD.  A 10 percent rating was assigned from 
February 22, 1995.  An evaluation of 30 percent was assigned 
from July 9, 1998.  In a December 2006 statement, the 
veteran's representative expressly disagreed with the 
assignment of the 30 percent rating.  This has been 
interpreted as a timely notice of disagreement with that 
decision.  

A statement of the case (SOC) has not been sent to the 
veteran regarding this issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue an SOC the Board 
remanded the matter for issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of an SOC, so that 
the veteran may have the opportunity to 
complete an appeal on the issue of 
entitlement to a rating in excess of 30 
percent for PTSD (if he so desires) by 
filing a timely substantive appeal.  If 
a timely substantive appeal is not 
filed, the matter should be closed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


